    
 

AO 98 (Rev. 12/11) Appearance Bond

 

 

UNITED STATES DISTRICT COURT...
for the ae
Southern District of New York

 

 

 

United States of America }
Vv. ) a
)  CaseNo. 19. eR 802 (BP)

MENDEL ZILBELBERG )
Defendant )

APPEARANCE BOND

Defendant’s Agreement

I, MENDEL ZILBELBERG (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( BY ) to appear for court proceedings;
( EX] ) if convicted, to surrender to serve a sentence that the court may impose; or
( &] ) to comply with all conditions set forth in the Order Setting Conditions of Release.

 

 

Type of Bond
( 1) C1) This is a personal recognizance bond.
((1) (2) This is an unsecured bond of $
(BI) @G) This is a secured bond of $ 500,000.06 , secured by:
(O)@$ ———___ , in cash deposited with the court.

(&1) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it — such as alien, mortgage, or loan — and attach proof of
ownership and value}:

DEFT’S RESIDENCE AT 206 GRANDVIEW AVE, MONSEY, NY

 

 

 

If this bond is secured by real property, documents to protect the secured interest may be filed of record. ;

{ CI } (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

 

 

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

 
Case 1:19-cr-00802-GBD Document 11 Filed 11/12/19 Page 2 of 8

Page 2

AO 98 (Rev, 12/11) Appearance Bond

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. }, the defendant — and each surety ~- have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. [ agree to this Appearance Bond.

I, the defendant -- and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

‘a f ,
iv, Ned
Date: 11/12/19 tag NN

 

| Defendant's sighature MENDEL ZILBELBERG

 

 

 

 

Surety/property owner ~~ Surety/property owner
Surety/property owner — Surety/property owner —
Surefy/property owner — Surety/property owner —
CLERS OF COURT
Date: ‘44/12/19 iff aa
f - é

   

Racer

a
eo RE IaPe-Of Clerk oF Depuly Clerk
ff 7 ee

aw

     
 

Approved.

Date: 11/22/19

 

, [fsa 's Signature SAGAR RAVI

 
Case 1:19-cr-00802-GBD Document11 Filed 11/12/19 Page 3 of 8

AO 199A (Rev. 12/11} Order Setting Conditions of Release Page lof Pages

 

UNITED STATES DISTRICT COURT

for the

Southern Districtof New York

United States of America

¥.
Case No. 19 CR 802
MENDEL ZILBELBERG

 

Nome Nee eee eee” Nine”

Defendant

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

Place

on

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.

 
Case 1:19-cr-00802-GBD Document11 Filed 11/12/19 Page 4 of 8

AO 199B (Rev. 12/11) Additional Conditions of Release Page __ of
ADDITIONAL CONDITIONS OF RELEASE

IT 1S FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(E41) (6) The defendant is placed in the custody of:
Person or organization

__. Pages

 

Address fonly if above is an organization)

 

City and state - , , Tel. No.

 

 

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (¢} notify the court

immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

Signed: _

 

Custodian
(BI) (7) The defendant must:

( Ed } (a) submit to supervision by and report for supervision to the | PSA AS DIRECTED ;
telephone number — , no later than

(b) continue or actively seek employment.

(c} continue or start an education program.

(d) surrender any passport to: PRETRIAL SERVICES

 

 

Date

 

(e) not obtain a passport or other international travel document.

HOO

(f) abide by the following restrictions on personal association, residence, or travel: SOUTHERN AND EASTERN DISTRICTS OF

 

NEW YORK, DISTRICT OF NEW JERSEY AND STATE OF FLORIDA

 

Dd

including; © CO-DEFENDANT EXCEPT IN THE PRESENCE OF COUNSEL

(g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,

 

 

( ) (h) get medical or psychiatric treatment: MENTAL HEALTH EVALUATION AND TREATMENT

 

 

(11) @ return to custody each at _ o'clock after being released at _o’clock for employment, schooling,

or the following purposes:

 

 

necessary,
) (k) not possess a firearm, destructive device, or other weapon.
) (f) notuse alcohol( [[] }atatt( [1 ) excessively.
}

medical practitioner.

} (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers

(m) not use or unlawfully possess a narcotic drug or other controlied substances defined in 21 U.S.C. § 802, unless prescribed by a licensed

) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Tesling may be used with

random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, altempt to obstruct, or tamper with the efficiency and

accuracy of prohibited substance screening or testing.

( (1 ) (©) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or

supervising officer.
( (1) () participate in one of the following location restriction programs and comply with its requirements as directed.

(C1) (i) Curfew, You are restricted to your residence every day ( (] ) from 7 to _,or ((C] )as

directed by the pretrial services office or supervising officer; or

(1) Ci) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other

activities approved in advance by the pretrial services office or supervising officer; or

(CJ) Git) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and

court appearances or other activities specifically approved by the court.

( C1 ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with ali of the program

requirements and instructions provided.

(CJ) You must pay all or part of the cost of the program based on your ability to pay as determined by the preirial services office or

supervising officer.

¢ £2 ) () report as soon as possibte, te the pretrial services office or supervising officer, every contact with law enforcement personnel, including

arrests, questioning, or traffic stops.

 
Case 1:19-cr-00802-GBD Document11 Filed 11/12/19 Page 5 of 8

 

ADDITIONAL CONDITIONS OF RELEASE
( & ) (s} AGREED CONDITIONS OF RELEASE: $580,000 PERSONAL RECOGNIZANCE BOND; TO BE COSIGNED
BY ONE FINANCIALLY RESPONSIBLE PERSON; SECURED BY DEFT’S RESIDENCE AT 206
GRANDVIEW AVE, MONSEY, NY; TRAVEL REFRICTED TO SDNY/EDNY/DNJ/STATE OF FL;
SURRENDER TRAVEL DOCUMENTS AND NO NEW APPLICATIONS; PRETRIAL SUPERVISION AS
DIRECTED BY PRETRIAL SERVICES; MENTAL HEALTH EVALUATION AND TREATMENT; DEFT TO
BE RELEASED ON OWN SIGNATURE; REMAINING CONDITIONS TO BE MET BY 1 WEEK.

 

 
Case 1:19-cr-00802-GBD Document11 Filed 11/12/19 Page 6 of 8

‘

AO 199C (Rev. 09/08) Advice of Penalties Page ___ of Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT: MENDEL ZILBELBERG 19 CR 802 ; ¥ / [Zz hk C
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten

years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor —~ you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
1 acknowledge that | am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions -
set forth above.

 

Defendant’ s Signature MENDEL ZILBELBERG

DEFENDANT RELEASED

 

City and State

Directions to the United States Marshal

) The defendant is ORDERED released after processing.

} The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified.

bok

Date: 11/12/19

 

 

Judicial Officer's Signature

 

AUSA’s Signature
as Case 1:19-cr-00802-GBD Document11 Filed 11/12/19 Page 7 of 8
AQ 199C (Rev, 09/08) Advice of Penaities Page OF és

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

Scuthern District cf New York

 
 
 
 
 
 
 
 
 
 
 
 
 
 
   

The Grenx

Manhattan

Westchester
Reekland
Dutchess

Orange

Putnam
Sullivan

Eastern Bistrict cf New York

Erceklyn (Kings County)
Cueens (Queens Ceusity)
Staten Island (Richmond Ccunty}
Leng isiand (Nassau & Suffclk)

 
a Case 1:19-cr-00802-GBD Document11 Filed 11/12/19 Page 8 of 8

CO ETA Be bon

Pp ih pp yD Eh b As
i ‘
Foy

fof dog

Bold
1
t

DEFENDANT Mendel Zilbelberg

 

DOCKET No. 19CR802

AUSA Sagar Ravi DEF.’S COUNSEL Ben Brafman
VI reTAINED CI FEDERAL DEFENDERS L]csA CO pReseNTMENT ONLY
CO None INTERPRETER NEEDED
DJ DEFENDANT WAIVES PRETRIAL REPORT

RuleS ORule9 O Rule 5(c)(3) ODetention rg. DATE OF ARREST 41/12/2019 IJ VOL. SURR.
TIME OF ARREST 0600AM O on writ
C1 Other: TIME OF PRESENTMENT 4:40PM

 

BAIL DISPOSITION

 

(SEE SEP. ORDER
LJ DETENTION ON CONSENT W/O PREJUDICE CI DETENTION: RISK OF FLIGHT/DANGER [MISEE TRANSCRIPT
CO DETENTION HEARING SCHEDULED FOR:
W AGREED CONDITIONS OF RELEASE
(CO DEF. RELEASED ON OWN RECOGNIZANCE
i] $ 500.000 PRB Wi FRP
i] SECURED BY $ CASH/PROPERTY: D's residence at 206 Grandview Ave. Monsey, NY.
WI TRAVEL RESTRICTED TO SDNY/EDNY/DNJ/State of FL
[] TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
(71 SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

 

 

YIPRETRIAL SUPERVISION: [JREGULAR [STRICT (71 AS DIRECTED BY PRETRIAL SERVICES
(1 DRUG TESTING/TREATMT AS DIRECTED BY PTS (7 MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
C1 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

CHOME INCARCERATION [AHOMEDETENTION [ICURFEW [IJELECTRONIC MONITORING [icps
CIDEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

C1] DEF, TO CONTINUE OR SEEK EMPLOYMENT [OR] (C1 DEF. TO CONTINUE OR START EDUCATION PROGRAM
[] DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

(CJ DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
YW DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY: 1_week

 

 

 

ADDITIONAL CONDITEONS/ADDITIONAL PROCEEDINGS/COMMENTS:

 

i DEF. ARRAIGNED; PLEADS NOT GUILTY . 7] CONFERENCE BEFORE D.J. ON 12-3-19 10:00 29
(1 DEF. WAIVES INDICTMENT
C0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C, § 3161(h)(7) UNTIL

For Rule 5(c)(3) Cases:
CIIDENTITY HEARING WAIVED L] DEFENDANT TO BE REMOVED

C1 PRELIMINARY HEARING IN SDNY WAIVED (1 CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: [CON DEFENDANT’S CONSENT
Kotha # (2, be
UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.

WHITE (original) - COURT FILE PINK - 0.8, ATFORNEY’S OFFICE YELLOW — U.S. MARSHAL GREEN - PRETRIAL SERVICES AGENCY
Rev'd 2016

DATE: 11/12/2019

 

 
